DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamison et al. (US 20130119655).
 	Regarding claim 1, Jamison et al. discloses a fitting 14 Fig. 3 apparatus for connecting pipes 12 comprising: a fitting unit which includes a first body into which a first pipe is inserted and a second body which is connected to the first body to form a pipe insertion space therein together with the first body and into which a second pipe is inserted, wherein in the first body and the second body, a first recessed groove 44a and a second recessed groove 44b spaced apart inward from the first recessed groove are formed along an inner circumferential surface thereof, respectively; a compression member 24 which is provided in the first recessed groove to compress and fix the first pipe or the second pipe; and a sealing 
	Regarding claim 2, Jamison et al. discloses wherein the first body 40 and the second body 40 include: a first member mounting part having the first recessed groove 44a formed on the inner circumferential surface thereof; a second member mounting part having the second recessed groove 44b formed on the inner circumferential surface thereof; a groove separation part (at 40) formed between the first member mounting part and the second member mounting part; and an inner extension part 20 which extends inward from the second member mounting part to connect the first body and the second body to each other.
 	Regarding claim 3, Jamison et al. discloses wherein the first body 40 and the second body 40 further include an outer extension part 28 extending outward from the first member mounting part. 	Regarding claim 4, Jamison et al. discloses wherein the first member mounting part and the second member mounting part are formed to have outer diameters larger than those of the groove separation part (at 40) and the inner extension part 20.
 	Regarding claim 5, Jamison et al. discloses wherein a length of the inner extension part 20 is larger than the length of the groove separation part (at 40).
 	Regarding claim 6, Jamison et al. discloses wherein the compression member 24 is seated on the first recessed groove 44a and formed to have a non-closed shape in which a part of the circumference is opened to reduce a diameter by compression applied to the outer circumferential surface of the fitting unit 14 and compress the first pipe 12 or the second pipe 12.
 	Regarding claim 7, Jamison et al. discloses wherein a longitudinal section of the compression member 24 includes a main compression region 60 having a predetermined shape. 	Regarding claim 8, Jamison et al. discloses wherein the longitudinal section of the compression 
 	Regarding claim 9, Jamison et al. discloses wherein the longitudinal section of the compression member 24 further includes an auxiliary groove (between 62) recessed inward from the main compression region. 	Regarding claim 10, Jamison et al. discloses wherein the sealing member 22 is formed to have elasticity to be seated on the second recessed groove and formed in a ring shape.
 	Regarding claim 12, Jamison et al. discloses wherein a longitudinal section of the sealing member 22 includes a main sealing region having a predetermined shape.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. in view of Jamison et al. (US 20130207386).

Regarding claim 11, Jamison et al. discloses the invention as claimed above but fails to explicitly disclose wherein the sealing member includes an auxiliary sealing protrusion protruding spirally along the outer surface of the sealing member.  Jamison et al. discloses the use of an auxiliary sealing protrusion 20 Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the sealing member of Jamison et al. (‘655) with a sealing protrusion as taught by Jamison et al. (‘386) in order to increase the seal function of the seal. (Para. 0006 of Jamison et al. ‘386)
 	Regarding claim 13, Jamison et al. as modified discloses wherein the longitudinal section of the sealing member 22 further includes an auxiliary sealing region (20 of Jamison et al. ‘386) protruding outward from the main sealing region. 	Regarding claim 14, Jamison et al. as modified discloses the invention as claimed above but fails to explicitly disclose the configuration wherein the longitudinal section of the sealing member is formed so that a pair of main sealing regions is connected to each other.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the configuration of the seal to any number of sealings protrusions to provide desired seal effect and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. in view of Arment et al. (US 20130167357). 	Regarding claim 15, Jamison et al. discloses the invention as claimed above but fails to explicitly disclose a pressing unit.  Arment et al., a fitting apparatus 22 Fig. 5a, discloses the use of a pressing unit 
 	Regarding claim 16, Jamison et al. as modified discloses wherein the pressing unit (50 of Arment et al.) includes a pressing body 52 which has a fitting unit insertion space into which the first body or the second body is inserted and covers and presses the outer circumferential surface of the first body or the second body. 	Regarding claim 17, Jamison et al. as modified discloses wherein the first member mounting part and the second member mounting part are formed to have outer diameters larger than those of the groove separation part (at 40) and the inner extension part 20, and in the pressing body (50 of Arment et al.), a first seating groove 44a on which the first member mounting part is seated and a second seating groove 44b on which the second member mounting part is seated are formed along an inner circumferential surface thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675